Citation Nr: 0730010	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  05-28 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.

2.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a 
child born with birth defects.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

G.H. has unverified service from 1964 to 1968 and unverified 
Vietnam service.  The appellant asserts that her father is a 
Vietnam veteran.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Denver Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to benefits under 
38 U.S.C.A. § 1805 for a child born with spina bifida and 
under 38 U.S.C.A. § 1815 for a child born with birth defects.


FINDINGS OF FACT

1.  There is no competent evidence that the appellant has 
spina bifida. 

2.  There is no competent evidence that the appellant's 
mother was a Vietnam veteran.  


CONCLUSIONS OF LAW

1.  The criteria for benefits under 38 U.S.C.A. § 1805 for 
spina bifida as the child of a Vietnam veteran have not been 
met.  38 U.S.C.A. § 1805 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.814 (2007). 

2.  The claim for entitlement to benefits under 38 U.S.C.A. 
§ 1815 for a child born with birth defects is without legal 
merit.  38 U.S.C.A. § 1815 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.815 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta. 38 U.S.C.A. § 1802; 
38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida 
is the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.814(c)(1).

In the instant case, the record fails to establish that the 
appellant currently has spina bifida, or that she was born 
with spina bifida.  The appellant submitted private medical 
records in support of her claim.  The medical records do not 
establish that the appellant has spina bifida.  There is no 
diagnosis of spina bifida or any form of spina bifida at 
birth in these records.

In summary, there is no competent medical evidence which 
establishes a diagnosis of spina bifida.  As such, the 
appellant's claim must be denied.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a 
child born with birth defects.

VA law provides that a monetary allowance may be paid for 
certain birth defects if the veteran who served in the 
Republic of Vietnam during the Vietnam era is the mother of 
the natural child at issue.  38 U.S.C.A. § 1815; 38 C.F.R. § 
3.815 (2007).

In this case, the pertinent facts at issue are not in 
dispute.  The appellant asserts entitlement to benefits 
pursuant to 38 U.S.C.A. § 1815 based upon her father's 
Vietnam service.  She does not allege and it is not shown 
that her mother served in Vietnam.  There is no basis in VA 
law for payment involving disabilities, other than spina 
bifida, of a natural child whose father served in Vietnam.  
Therefore, the appellant's claim must be denied.

It is significant to note that VA may only pay benefits 
within the scope of specific payments authorized by Congress.  
The United States Supreme Court has held that not even the 
temptations of a hard case will provide a basis for ordering 
recovery contrary to the terms of the regulation, for to do 
so would disregard the duty of all courts to observe the 
conditions defined by Congress for charging the public 
treasury.  OPM v. Richmond, 496 U.S. 414, 421 (1990).  In 
spite of the appellant's plight, the Board is bound in its 
decisions, however, by the regulations of the Department, 
instructions of the Secretary and precedent opinions of the 
General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2007).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim. 

III.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the appellant in November 2004 and January 
2005, prior to the initial adjudication of the claims.  The 
letters notified the appellant of what information and 
evidence must be submitted to substantiate the claims.  The 
letters informed the appellant's that she needed to submit a 
formal claim (VA Form 21-0304), evidence of a diagnosis of 
spinal bifida or birth defects, and a birth certificate.  The 
appellant was notified of what information and evidence must 
be provided by the appellant and what information and 
evidence would be obtained by VA.  She was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence that pertains to 
the claim to the RO.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

No pertinent evidence was identified or submitted by the 
appellant.  The Board's concludes that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  The 
duty to notify and to assist the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held, in essence, that efforts to comply 
with the VCAA duties to assist and notify are not required 
when the interpretation of a statute is dispositive of the 
issue on appeal.  "The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation."  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004) (holding that VA is not 
required to meet the VCAA duties to notify or assist a 
claimant where a claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  As 
interpretation of a statute and the undisputed facts are 
dispositive of the issues addressed in this decision, the 
Board finds additional efforts to notify or assist the 
appellant is not required. 


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for spina 
bifida as the child of a Vietnam veteran is not warranted and 
the appeal is denied.  

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child 
born with birth defects is not warranted, and the appeal is 
denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


